Citation Nr: 1636498	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis B.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 2005 to June 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran asserts that he contracted hepatitis B during service.  He explains several possible ways he contracted hepatitis B, to include a needle from a corpsman, tattoos, dental equipment, alligator clips, and contaminated water in Iraq.  He asserts that prior to service he was tested for hepatitis B and the test was negative.  

The Veteran submitted his childhood immunization records.  The Veteran successfully completed a series of hepatitis B vaccinations in July 1997, April 1998, and March 1999.  

The Veteran's service treatment records indicated he successfully completed a series of hepatitis B vaccinations in June 2005, July 2005, and August 2005.  Service treatment records also showed that he had a positive tuberculin skin test (PPD) in January 2009 and was prescribed Isonaziad (INH) treatment in February 2009 for nine months.  The INH counseling form indicated the Veteran received liver function tests prior to starting INH treatment, and that a potential INH side effect included chemically induced hepatitis.  Service treatment records of INH treatment dated March 2009 and April 2009 indicated that the January 2009 liver function tests were within normal limits.   

A July 2009 VA treatment record indicated a slight elevation of one of the Veteran's liver function tests.  The Veteran was advised to abstain from alcohol use while taking medication for his positive PPD.  A subsequent VA treatment record showed a diagnosis of hepatitis B in July 2009, approximately three weeks after his discharge from service.  

The Veteran underwent a VA examination in May 2011.  The examiner noted that the Veteran was found to have hepatitis B approximately three weeks following separation from service.  The examiner also reviewed the Veteran's statements regarding how he possibly contracted hepatitis B.  The examiner opined that it was less likely than not that the hepatitis B residuals were the result of military service.  The examiner provided the following rationale: 

As previously noted, this [V]eteran underwent Hepatitis A/B combo immunizations upon entering military service on June 22, 2005.  Discussion with Zablocki VAMC Hepatology specialist today revealed that it is highly unlikely that individuals who are immunized with Hepatitis B vaccine would subsequently develop Hepatitis B infection.  ("Hepatitis B vaccine is 95% effective in preventing HBV infection," World Health Organization Fact Sheet, N204, Revised August 2008).  Review of this [V]eteran's history and C-File reveals that he had received three tattoos, acknowledged use of intranasal cocaine, and acknowledged having possibly more than 10 lifetime sexual partners, all prior to entering service, and all that would place this [V]eteran at an increased risk for Hepatitis B transmission/infection.  Discussion with the Hepatology specialist today revealed one reason for failure of Hepatitis B vaccine would be the fact that an individual would be infected with Hepatitis B virus prior to receiving vaccine.  The [V]eteran was not screened for Hepatitis B infection prior to administration of Hepatitis B vaccine upon entering active service.  It is acknowledged that the [V]eteran may have received a needlestick in the service, although documentation of that could not be identified in the C-File.  (It is also acknowledged that available medical records are incomplete).  HIV testing while on active service was noted to occur in November 2005.  It is also acknowledged that the [V]eteran had several additional tattoos applied while in the military, as well as was exposed to alligator clamp per [V]eteran testimony that was also exposed to other corpsmen.  Again, having discussed this case with a Hepatology expert at the Zablocki VA Medical Center, Milwaukee, and my review of the medical literature, it is my opinion as stated above, as I believe it is more likely as not that this [V]eteran contracted Hepatitis B prior to entering active service for the reasons as noted above.  

In January 2012, another VA examiner provided the following addendum opinion: 

Additional evidence is available which shows that the [V]eteran received an additional Hepatitis B vaccine series beginning in 1997.  Therefore, the opinion remains . . . and is further reinforced, that it is less likely as not that the [V]eteran [contracted] Hepatitis B while in service.  

In March 2012, an October 2009 VA treatment record was amended to reflect that intranasal cocaine use was not a risk factor for the Veteran because there was no intranasal cocaine use in his past.  

The Veteran testified in May 2016, and provided a statement to VA treatment providers in June 2016, which indicated that he used barrier methods in the past prior to his marriage.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence, "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); see also id.  at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'")

At the outset, the Board notes that the Veteran's June 2005 enlistment examination showed a normal examination and was negative for a hepatitis B diagnosis.  Therefore, the presumption of soundness applies.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2011 VA examination report and January 2012 addendum inadequate because the examiners did not provide an opinion as to whether there was clear and unmistakable evidence that a) the Veteran's hepatitis B existed prior to service, and b) the hepatitis B infection was not aggravated by service.  Although the May 2011 examiner found that it was "more likely as not" that the Veteran contracted hepatitis B "prior to service", the examiner did not address the question in terms of clear and unmistakable evidence.  Furthermore, the Veteran's service treatment records do not reflect testing for hepatitis B upon entrance into service.  However, the Veteran had a positive PPD test in January 2009, and at that time his liver function tests were within normal limits.  He was then treated with INH for the next nine months, which extended beyond his separation from service.  His records indicated that a risk of INH treatment included chemically induced hepatitis.  In July 2009, the Veteran continued with his INH treatment, and at that time one of his liver function tests was slightly elevated.  The Veteran was diagnosed with hepatitis B that same month.  The examiners did not discuss the Veteran's INH treatment, normal liver function tests during service, and slightly elevated liver function test shortly after service while continuing INH treatment.  Additionally, the May 2011 VA medical opinion was partly based on the Veteran's October 2009 VA treatment record indicating intranasal cocaine use, however, his record has since been corrected to show no intranasal cocaine use in the past.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Also, the examiners did not consider his statements that he used the barrier method prior to his marriage with his wife.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that a remand is required to obtain an additional VA examination.  

In addition, in the Veteran's July 2013 substantive appeal, he stated that he was vaccinated for hepatitis B as a child and was tested for hepatitis B prior to military service.  The medical evidence of record does not contain the results of any hepatitis B test prior to service.  As such, on remand the RO should attempt to obtain treatment records of hepatitis B test results prior to military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include treatment records of hepatitis B test results dated prior to service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his hepatitis B infection.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the following: 

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis B infection originated during his period of active service or is otherwise etiologically related to his active service.  

In doing so, the examiner must consider and discuss the (1) January 2009 service treatment records showing a positive PPD test, normal liver function tests, INH treatment, and an INH counseling form which indicated that INH treatment risks included chemically induced hepatitis; (2) VA treatment records approximately three weeks after service showing a slightly elevated liver function test and a subsequent hepatitis B diagnosis; (3) the Veteran's amended VA treatment record showing no intranasal cocaine use; and (4) the Veteran's statement that he used the barrier method with sexual partners prior to his marriage.  

(b) Whether the hepatitis B clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) existed prior to the Veteran's entrance onto active duty.  

(c) If the hepatitis B is found to have clearly and unmistakably preexisted service, the examiner should state an opinion as to whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the preexisting hepatitis B infection did not permanently increase in severity as a result of service.

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

The RO is instructed that the Veteran is an employee of the Milwaukee VA medical center, and that examinations must be scheduled at a contract facility, if available, or a VA facility that does not employ the Veteran if a contract facility is not available.  The RO should also note that the closest VA medical center is about 85 miles from the VA medical center where he works, and should therefore consider whether an exception should be made pursuant to VA Compensation and Pension Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section B.1.c.  

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




